Citation Nr: 0736079	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-17 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for ulcers. 

3.  Entitlement to service connection for emphysema. 

4.  Entitlement to service connection for a bilateral leg 
disorder.

5.  Entitlement to service connection for a bilateral ankle 
disorder. 

6.  Entitlement to service connection for a psychiatric 
disorder (claimed as nervous condition). 

7.  Whether new and material evidence has been received to 
reopen service connection for sarcoidosis. 

8.  Entitlement to an increased rating in excess of 10 
percent for service-connected hemorrhoids. 


REPRESENTATION

Appellant represented by:	Ali M. ShamsidDeen, Attorney


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to March 
1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  An August 2003 rating decision denied service 
connection for asthma, ulcers, emphysema, bilateral leg 
disorder, bilateral ankle disorder, and psychiatric disorder 
(nervous condition); the veteran was notified of this 
decision by letter dated August 21, 2003; a notice of 
disagreement was received on August 25, 2003; a statement of 
the case was issued in January 2004; and the veteran's 
substantive appeal was received in April 2004.  

For reasons explained below, the issues of 1) whether new and 
material evidence has been received to reopen service 
connection for sarcoidosis and 2) entitlement to an increased 
disability rating in excess of 10 percent for service-
connected hemorrhoids are addressed in the REMAND portion of 
the decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  These issues are listed on the title page 
above, and are included in this Board decision only for the 
purpose of REMAND for issuance of a statement of the case on 
these issues.


FINDINGS OF FACT

1.  The veteran's pre-existing asthma was noted on the 
service entrance examination, and did not permanently 
increase in severity during active duty service. 
 
2.  Ulcers were not chronic in service; did not manifest to a 
compensable degree within a year of service separation; were 
not continuous after service separation; and have not been 
related by competent medical evidence to any in-service 
injury or disease.

3.  Emphysema was not chronic in service; was not continuous 
after service separation; and has not been related by 
competent medical evidence to any in-service injury or 
disease.

4.  A left or right leg disorder was not chronic in service; 
arthritis did not manifest to a compensable degree within a 
year of service separation; a left or right leg disorder was 
not continuous after service separation; and there is no 
competent medical evidence of a currently diagnosed 
disability of the left or right leg.

5.  A left or right ankle disorder was not chronic in 
service; arthritis did not manifest to a compensable degree 
within a year of service separation; a left or right ankle 
disorder was not continuous after service separation; and 
there is no competent medical evidence of a currently 
diagnosed disability of the left or right ankle.

6.  A psychiatric disorder (claimed as nervous condition) was 
not chronic in service; a psychosis did not manifest to a 
compensable degree within a year of service separation; a 
psychiatric disorder was not continuous after service 
separation; and a current psychiatric disorder has not been 
related by competent medical evidence to any in-service 
injury or disease.




CONCLUSIONS OF LAW

1.  The veteran's asthma existed prior to his entry into 
military service, and was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306(b) (2007).

2.  The criteria for service connection for ulcers have not 
been met.  38 U.S.C.A. 
§§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for emphysema have 
not been met.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The criteria for service connection for a left or right 
leg disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

5.  The criteria for service connection for a left or right 
ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

6.  The criteria for service connection for a psychiatric 
disorder (claimed as nervous condition) have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed disorders.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The evidence of record includes 
service medical records, VA outpatient treatment records, VA 
examination reports, private hospitalization reports, other 
clinical reports, and prescription information.  

The veteran submitted multiple written statements, and other 
lay statements.  Significantly, neither the appellant nor his 
attorney representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence  
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5  
Vet. App. 91, 93 (1993).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
psychoses, organic disease of the nervous system, a 
cardiovascular disease, or ulcers to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease is otherwise aggravated 
by service.  38 C.F.R. § 3.306(b).

Service Connection for Asthma

Turning to the merits of the claim for service connection for 
asthma, the veteran's asthma was "noted" on the May 1965 
service entrance examination.  The veteran reported a 
personal and family history of asthma.  A June 1965 service 
medical record entry made soon after service entrance in June 
1965 also reflects that the veteran reported a long history 
of asthma or asthma-like symptoms since childhood, of 
treatment for asthma, and that he had upper respiratory 
infections; the resulting diagnosis was asthmatic bronchitis.  

The veteran's sister wrote (September 2003 letter) that the 
veteran had been very sickly as a child, and had experienced 
pulmonary problems ("bad lungs") that included several 
bouts of pneumonia, bronchitis, allergies, and asthma, and 
the veteran was restricted from playing sports in high 
school.  Because asthma was "noted" at the time of the May 
1965 service entrance examination, the veteran is not 
entitled to the presumption of sound condition.  38 U.S.C.A. 
§ 1111. 

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  A flare-up of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, No. 01-
7029 (Fed. Cir. Jan. 11, 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-7 (1991). 

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996). 

On the question of whether there was any increase in severity 
of preexisting asthma during service, the competent medical 
evidence does not demonstrate worsening of pre-existing 
asthma during service.  The service separation examination 
report in December 1967 reflects that the veteran denied any 
current symptoms of asthma, and was clinically negative for 
any evidence of asthma or nose, throat, or lung and chest 
disorder.

The veteran's sister wrote (September 2003 letter) that the 
veteran's asthma symptoms had worsened after service in 1996, 
which does not support a finding of a permanent increase in 
severity during service.  The evidence also shows that after 
service the veteran successfully completed a police academy 
and worked as a firefighter.  Because the weight of the 
evidence shows no permanent increase in asthma during 
service, the Board finds that the veteran's preexisting 
asthma was not aggravated by active military service.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for asthma, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Ulcers

After a review of the evidence of record, the Board finds 
that the veteran's ulcers or similar symptoms were not 
chronic in service.  Service medical records show treatment 
for probable gastritis on one occasion in July 1966 that was 
treated and resolved, and service medical records do not show 
a diagnosis or treatment for an ulcer.  

The Board also finds that an ulcer or symptoms such as 
gastritis were not continuous after service separation.  The 
first evidence of an ulcer is many years after service in 
July 1966, when the veteran was diagnosed with a well-healed 
gastric ulcer.  Because an ulcer did not manifest to a 
compensable degree within a year of service separation, 
service connection for ulcers as a presumptive disease is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  In addition, the 
veteran's gastric ulcer has not been related by competent 
medical evidence to any in-service injury or disease.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for ulcers, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Emphysema

After a review of the evidence of record, the Board finds 
that the veteran's emphysema was not chronic in service.  
Service medical records do not show treatment for symptoms of 
breathing restriction other than asthma, and do not show a 
diagnosis or treatment for emphysema.  

The Board also finds that an emphysema or related symptoms 
were not continuous after service separation.  The first 
evidence of emphysema is many years after service.  In 
addition, the veteran's current emphysema has not been 
related by competent medical evidence to any in-service 
injury or disease.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for emphysema, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Service Connection for Bilateral Leg Disorder

After a review of the evidence of record, the Board finds 
that the veteran's claimed left or right leg disorder, 
including a nerve disorder or circulatory disorder, was not 
chronic in service.  Service medical records show treatment 
for left shin splints on one occasion in November 1965, and 
are otherwise negative for evidence of a left or right leg 
disorder, including no evidence of in-service complaints, 
finding, or diagnosis of a leg disorder, nerve damage to 
either leg, or a circulatory disorder of either leg.  

The service separation examination report in December 1967 
reflects that the veteran denied any current symptoms 
pertaining to a leg disorder, nervous trouble, or cramps in 
the legs, and his lower extremities were clinically evaluated 
as normal.  

The Board also finds that a left or right leg disorder, 
including a nerve disorder or circulatory disorder, was not 
continuous after service separation.  The first evidence of 
complaints of a leg disorder (other than knee complaints, for 
which service connection has been denied) is many years after 
service.  

Because there is no evidence of an organic disease of the 
nervous system, a cardiovascular disease, or arthritis of the 
legs to a compensable degree within a year of service 
separation regarding the lower extremities, service 
connection for a left or right leg disorder, including a 
nerve disorder or circulatory disorder, as a presumptive 
disease is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

In addition, there is no competent medical evidence of a 
current disability of the legs, including symptoms claimed as 
poor circulation and nerve disorder.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a left and right leg disorder, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Service Connection for Bilateral Ankle Disorder

After a review of the evidence of record, the Board finds 
that the veteran's claimed left or right ankle disorder was 
not chronic in service.  Service medical records show 
treatment for a twisted right ankle in December 1967, and are 
otherwise negative for evidence of a left or right ankle 
disorder.  The service separation examination report in 
December 1967 reflects that the veteran denied any current 
symptoms pertaining to an ankle disorder, arthritis, joint 
trouble, or foot trouble, and his lower extremities and feet 
were clinically evaluated as normal.  

The Board also finds that a left or right ankle disorder was 
not continuous after service separation.  The first evidence 
of complaints of an ankle disorder is many years after 
service.  Because there is no evidence of arthritis of the 
ankles to a compensable degree within a year of service 
separation, service connection for a left or right ankle 
disorder as a presumptive disease is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  

In addition, there is no competent medical evidence of a 
current disability of the ankles, including symptoms claimed 
as poor circulation and nerve disorder.  For these reasons, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim for service connection for a left 
and right ankle disorder, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Service Connection for Psychiatric Disorder

After a review of the evidence of record, the Board finds 
that a psychiatric disorder was not chronic in service.  
Service medical records are negative for complaints, 
findings, diagnosis, or treatment for a psychiatric disorder.  
The service separation examination report in December 1967 
reflects that the veteran denied any current psychiatric 
symptoms such as depression or excessive worry, loss of 
memory, or nervous trouble of any sort, and the service 
separation examination report indicates the veteran was 
clinically evaluated as psychiatrically normal at service 
separation.  

The Board also finds that an psychiatric symptoms such were 
not continuous after service separation.  The first evidence 
of a psychiatric disorder is many years after service in 1993 
when the veteran was diagnosed with a major depressive 
disorder.  Because a psychosis did not manifest to a 
compensable degree within a year of service separation, 
service connection for a psychosis as a presumptive disease 
is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

In addition, the veteran's diagnosed major depressive 
disorder has not been related by competent medical evidence 
to any in-service injury or disease; indeed, there is no in-
service injury or disease to which such a post-service 
psychiatric diagnosis could be related.   

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for a psychiatric disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for asthma is denied. 

Service connection for ulcers is denied. 

Service connection for emphysema is denied. 

Service connection for bilateral leg disorder is denied.

Service connection for bilateral ankle disorder is denied. 

Service connection for a psychiatric disorder (claimed as 
nervous condition) is denied. 


REMAND

An October 1995 rating decision denied service connection for 
sarcoidosis; notice of this decision was mailed on October 
12, 1995; and the veteran submitted additional medical 
records that the RO construed as submission of a notice of 
disagreement with the October 12, 1995 rating decision.  

The RO issued another rating decision denying service 
connection for sarcoidosis on October 18, 1995; the RO issued 
a statement of the case on October 20, 1995; and, in October 
1995, VA received the veteran's substantive appeal on a VA 
Form 9.  A September 1997 Board decision denied the appeal 
for service connection for sarcoidosis.  The September 1997 
Board decision was final when issued.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2006); 38 C.F.R. § 20.1100 (2007).  

In January 2004, the veteran submitted a claim to reopen 
service connection for sarcoidosis.  In a July 2007 rating 
decision, the RO found that new and material evidence had not 
been received since a prior final decision, and denied 
reopening of service connection for sarcoidosis, finding that 
the new evidence did not relate to the unestablished fact of 
nexus of sarcoidosis to service.  

In a letter received in August 2007, the veteran disagreed 
with the July 2007 decision to deny reopening of the claim 
for service connection for sarcoidosis.  The August 2007 
letter from the veteran was received in response to the July 
2007 rating decision denial of reopening of service 
connection for sarcoidosis, and was received within one year 
of the July 2007 decision.  

For this reason, the veteran's August 2007 letter should have 
been construed as a notice of disagreement with the July 2007 
denial of reopening service connection for sarcoidosis, 
rather than as a new claim to reopen.  Because the veteran's 
August 2007 letter constituted a notice of disagreement, VA 
is required to send the veteran a statement of the case on 
the reopening issue.  The record reflects that a statement of 
the case on the issue of reopening a claim for service 
connection for sarcoidosis has not yet been issued.  

Notwithstanding the veteran's repeated and adamant assertions 
(September 2006 letters), the issue on appeal of increased 
rating for service-connected hemorrhoids was remanded during 
a previous appeal to the Board, but was not remanded by the 
Board during the current appeal, and the current appeal for 
increased rating for hemorrhoids was filed in November 2001, 
and is not a continuation of a 1995 claim or appeal.  

By way of history, the issue of a higher rating for service-
connected hemorrhoids was remanded by the Board in September 
1997 for an examination; however, the issue of rating 
service-connected hemorrhoids was subsequently decided by the 
Board in a December 2000 decision, which was final when 
issued, and which subsumed the previous September 1997 Board 
Remand order.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2006); 
38 C.F.R. § 20.1100 (2007).  

The veteran's recent assertions that this claim has continued 
since 1995 reflect that he may be entirely unaware of a 
December 2000 Board decision that addressed the issue of 
rating for service-connected hemorrhoids, and he is certainly 
unaware of the final nature of the December 2000 Board 
decision, including the fact that the December 2000 Board 
decision subsumed the September 1997 Remand order.  

After the final Board decision was issued in December 2000, 
in November 2001, the veteran filed a claim for increased 
rating in excess of 0 percent for service-connected 
hemorrhoids; an April 2002 rating decision denied an 
increased rating; and the veteran entered a notice of 
disagreement in May 2002.  

During the appeal of the April 2002 rating decision, a 
September 2002 rating decision granted an increased rating of 
10 percent, and indicated that this was a full grant of the 
benefits sought on appeal; however, because the veteran had 
not indicated that a 10 percent disability rating would fully 
satisfy his appeal for a higher disability rating for 
hemorrhoids, VA may not assume that the appeal for a higher 
rating for hemorrhoids was satisfied.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to a RO rating decision assigning a 
particular rating, and a subsequent RO decision assigns a 
higher rating that is less than the maximum available 
benefit, the pending appeal is not abrogated).  

Consequently, the veteran has a pending notice of 
disagreement (May 2002) on the issue of increased rating for 
service-connected hemorrhoids.  A statement of the case has 
not been sent addressing the issue of increased rating for 
service-connected hemorrhoids.  Although in August 2006, the 
veteran requested an increased rating for hemorrhoids, and a 
November 2006 rating decision denied an increased rating (in 
excess of 10 percent) for service-connected hemorrhoids, a 
statement of the case is still required on this increased 
rating issue.

Under the holding in Manlincon v. West, 12 Vet. App. 238 
(1999), the issues of 
1) whether new and material evidence has been received to 
reopen service connection for sarcoidosis and 2) entitlement 
to an increased disability rating in excess of 10 percent for 
service-connected hemorrhoids must be remanded for issuance 
of a statement of the case.  

Accordingly, these issues are REMANDED for the following 
action:

The RO should issue a statement of the 
case on the issues of 1) whether new and 
material evidence has been received to 
reopen service connection for sarcoidosis 
and 2) entitlement to an increased 
disability rating in excess of 10 percent 
for service-connected hemorrhoids.  The 
appellant and his attorney should be 
apprised of the appellant's right to 
submit a substantive appeal on these 
issues.  If the appellant or his attorney 
thereafter enters a timely substantive 
appeal, any issue appealed should be 
returned to the Board for appellate 
consideration.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion as to the ultimate 
dispositions warranted in this case regarding the remanded 
issues.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. Howell
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


